OPINION — AG -(1) THE LEGISLATURE HAS THE AUTHORITY TO SET SALARY SCHEDULES FOR THE VARIOUS DEPARTMENTS OF STATE GOVERNMENT. (2) WHEN THE LEGISLATURE SETS A SALARY AND PROVIDES A MINIMUM SALARY AND A MAXIMUM SALARY RANGE, A DEPARTMENT OF STATE GOVERNMENT MAY NOT PAY THE EMPLOYEE IN QUESTION LESS THAN THE MINIMUM SALARY, NOR MORE THAN THE MAXIMUM SALARY. (3) AN ACTION FOR RECOVERY OF MONEY OVERPAID WOULD BE PROPER AGAINST ALL RESPONSIBLE OFFICIALS AND THEIR SURETIES. CITE: 21 O.S. 1961 1463 [21-1463], 21 O.S. 1961 21 [21-21], 62 O.S. 1961 41.21 [62-41.21] 12 O.S. 1961 41.26 [12-41.26], ARTICLE V, SECTION 56 (SAM HELLMAN)